                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION

AMBER D. STEWART                                                               PLAINTIFF

V.                      CASE NO. 4:19-CV-00103 SWW-JTK

ANDREW SAUL,
Commissioner of Social Security Administration                              DEFENDANT

                                          JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED with prejudice. Judgment is entered in favor of the

Commissioner.

       DATED this 12th day of September, 2019.

                                                 /s/Susan Webber Wright
                                                 UNITED STATES DISTRICT JUDGE
